THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Respondent,

   v.

   Joshua William Porch, Petitioner.

   Appellate Case No. 2016-002146


ON WRIT OF CERTIORARI TO THE COURT OF APPEALS

                Appeal from Richland County
             Alison Renee Lee, Trial Court Judge

                     Opinion No. 27809
           Heard May 23, 2018 – Filed May 30, 2018

        DISMISSED AS IMPROVIDENTLY GRANTED

   Matthew A. Abee, William C. Wood Jr., Michael J.
   Anzelmo, and Caroline Delores Gimenez, all of Nelson
   Mullins Riley & Scarborough, LLP, and Chief Appellate
   Defender Robert Michael Dudek, all of Columbia, for
   Petitioner.

   Attorney General Alan McCrory Wilson, Deputy Attorney
   General Donald J. Zelenka, Senior Assistant Deputy
   Attorney General Melody Jane Brown, Senior Assistant
   Attorney General J. Anthony Mabry, Senior Assistant
   Attorney W. Edgar Salter III, and Solicitor Daniel Edward
   Johnson, all of Columbia, for Respondent.
PER CURIAM: We granted Joshua William Porch's petition for a writ of certiorari
to review the court of appeals' decision to affirm his murder conviction. See State v.
Porch, 417 S.C. 619, 790 S.E.2d 440 (Ct. App. 2016). We now dismiss the writ as
improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

KITTREDGE, Acting Chief Justice, HEARN, FEW, JAMES, JJ., and Acting
Justice James E. Lockemy, concur.